
	

115 SRES 14 ATS: Commending the Clemson University Tigers football team for winning the 2017 College Football Playoff National Championship.
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2017
			Mr. Graham (for himself and Mr. Scott) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Clemson University Tigers football team for winning the 2017 College Football
			 Playoff National Championship.
	
	
 Whereas, on Monday, January 9, 2017, the Clemson University Tigers football team won the 2017 College Football Playoff National Championship (in this preamble referred to as the championship game) by defeating the University of Alabama by a score of 35 to 31 at Raymond James Stadium in Tampa, Florida;
 Whereas the Tigers finished the championship game with 511 yards of total offense; Whereas the victory by the Tigers in the championship game—
 (1)earned Clemson its first national title since the 1981 season; and (2)marked the first time that Clemson had beaten a top-ranked team;
 Whereas the head coach of Clemson, Dabo Swinney, has been an outstanding role model to the Clemson players and the Clemson community;
 Whereas Deshaun Watson gave the best performance by a quarterback in a championship game; Whereas Ben Boulware, from Anderson, South Carolina, was named the defensive Most Valuable Player of the championship game;
 Whereas Hunter Renfrow, a graduate of Socastee High School, went from being a walk-on player to catching the winning touchdown in the championship game;
 Whereas the Clemson University football team displayed outstanding dedication, teamwork, and sportsmanship throughout the 2016 collegiate football season in achieving the highest honor in college football; and
 Whereas the Tigers have brought pride and honor to the State of South Carolina: Now, therefore, be it
		
	
 That the Senate— (1)commends the Clemson University Tigers for winning the 2017 College Football Playoff National Championship;
 (2)recognizes the on-field and off-field achievements of the players, coaches, and staff of the Clemson football team; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of Clemson University, James P. Clements; and (B)the head coach of the Clemson University football team, Dabo Swinney.
				
